Title: From James Madison to James P. Preston, 27 May 1818
From: Madison, James
To: Preston, James P.


Sir
Montpellier May 27. 1818
I have just recd. your letter of the 20th. requesting such information as I may [be] able to give with regard to the qualifications of Mr. F. R. Hassler, for the place of Principal Engineer, to the Board of Public Works.

I have but a slight personal knowlege of Mr. Hassler; but I have sufficient reason to believe, that he possesses, in an eminent degree, every scientific requisite for such an appointment. Of his practical acquaintance with the nature of the works to be performed, I am not able to speak. The circumstance of his having been Director of roads bridges & canals in Switzerland, is a presumptive evidence in his favor. With respect to “his transactions relative to the survey of the Coast,” the reported progress in them, was so imperfect at the date of my last attention to the subject, that I can not do better than refer you to Washington, where later and fuller information can doubtless be obtained. With the highest respect, I remain, Sir, Yr. mo: Obt. Servt.
James Madison
